DETAILED ACTION

Response to Amendment
Applicant’s response filed on 04/09/2021 in which claims 1-18 are pending has been entered of record.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  New limitations of “wherein, first, and second .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-18 are rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Ito et al. (US Pub. 2011/0148469).

    PNG
    media_image1.png
    672
    629
    media_image1.png
    Greyscale

Regarding claims 1 and 18, Fig. 2 of Ito discloses an apparatus, comprising: 
a plurality of stacked memory semiconductor chips [210 to 218], each of the memory semiconductor chips comprising a bottom side interface [bottom of 211] to form 
conductive terminal [G] connections to the immediately lower semiconductor chip [210] on an underside of the bottom side interface; and,
respective wires [F] coupled to respective bottom ends of vertical vias that run through a respective semiconductor chip of the bottom side interface above the bottom side interface along respective vertical axes, the respective wires coupling respective ones of the respective bottom ends to respective ones of the terminal connections [E] such that there exists a lateral offset [since applicant FAILED to claim what is being off-set, any kind of offset can be read into the claim. In this case, connection between E & F provide an offset in distance] between a bottom end that is electrically connected to a terminal connection by a wire such that the bottom end is aligned with one of the vertical axes and the terminal connection is aligned with another one of the vertical axes, wherein, first and second lateral offsets [first and second lateral offsets are at any chosen point along H] of a same node [the node between E and F] across first [chip H1] and second [chip C] consecutive chip-to-chip interfaces laterally add [the distance between any two chosen points along H can be added]. 
Regarding claims 2 and 12, Fig. 2 of Ito discloses wherein respective lateral offsets imposed by a group of the respective wires [TSVs that connects dies together able to create lateral offsets in horizontal direction. For example, the connections of components A, B, and C] that are connected to a group of neighboring bottom ends include a plurality of offsets in a first lateral direction and a second offset in an opposite lateral direction.
Regarding claims 3 and 13, Fig. 2 of Ito discloses where the plurality of offsets each have the same lateral offset length [for components A & B] and the second offset has a different lateral offset length [component C].
Regarding claims 4 and 14, Fig. 2 of Ito discloses wherein the same lateral offset length corresponds to a distance between neighboring ones [between dies 210 and 211] of the vertical axes.
Regarding claims 5 and 15, Fig. 2 of Ito discloses wherein the different lateral offset length corresponds to a distance across the group of neighboring bottom ends [between components B and C].
Regarding claims 6 and 16, Fig. 2 of Ito discloses wherein a conductive path that extends downward through the plurality of stacked semiconductor chips [210 to 218] through advances through a lateral offset in the first lateral direction with each next lower [similar to TSV on components A, B, and C] semiconductor chip and then realigns back to a vertical axis that the conductive path ran along at a higher semiconductor chip [upper dies of 210] by advancing in the opposite lateral direction.
Regarding claim 7, Fig. 2 of Ito discloses wherein the stacked memory semiconductor chips are mounted on a lower system on chip (SoC) semiconductor chip [as shows in Fig. 2, upper chips are mounted on lower chip].
Regarding claims 8 and 9, Fig. 2 of Ito discloses wherein the stacked memory semiconductor chips are DRAM semiconductor chips [paragraph 0067].
Regarding claims 10 and 17, paragraph 0018 discloses wherein the plurality of stacked memory chips reside in a computer.
Regarding claim 11, Fig. 2 of Ito discloses a memory chip, comprising: 

conductive terminal [G] connections on an underside of the bottom side interface; and
respective wires [F] coupled to respective bottom ends of vertical vias that run through the memory chip above the bottom side interface along respective vertical axes, the respective wires coupling respective ones of the respective bottom ends to respective ones of the terminal connections [E] such that there exists a lateral offset [since applicant FAILED to claim what is being off-set, any kind of offset can be read into the claim. In this case, connection between E & F provide an offset in distance] between a bottom end that is electrically connected to a terminal connection by a wire such that the bottom end is aligned with one of the vertical axes and the terminal connection is aligned with another one of the vertical axes, wherein, first and second lateral offsets [first and second lateral offsets are at any chosen point along H] of a same node [the node between E and F] across first [chip H1] and second [chip C] consecutive chip-to-chip interfaces laterally add [the distance between any two chosen points along H can be added].

Response to Arguments
Applicant's arguments filed on 09/08/2020 have been fully considered but they are not persuasive.

Applicant maintains the argument of “figures have always been considered part of the specification and can be used for claim support”. As required by MPEP, “possession may also be shown by a clear depiction of the invention in detailed drawings”. However, the drawings FAILED to clearly show how “first and second laterally offsets of same electrical node across first and second consecutive chip-to-chip interfaces laterally add”. The drawings FAILED to show any lateral offset and one FAILED to clearly shows any mathematically expression of how first and second laterally offsets of first and second consecutive chip-to-chip interfaces laterally add”.
Therefore, all applicant’s arguments were fully considered, but they are not persuasive and the 35 U.S.C 112 first paragraph rejection still stand.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTHAN TRAN/
Primary Examiner, Art Unit 2825